Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Waters on 2/2/2021.

The application has been amended as follows: 
Claim 1, line 3, replaced “animal” with –insect--.
Claim 1, line 4, replaced “animal” with –insect--.
Claim 1, line 5, replaced “animal” with –insect--.
Claim 1, line 6, replaced “animal” with –insect--.
Claim 1, line 8, replaced “animal” with –insect--.
Claim 1, line 9, replaced “animal” with –insect--.

Claim 2, line 2, replaced “animal” with –insect--.
Claim 2, line 3, replaced “animal” with –insect--.

Claim 3, line 2, replaced “animal” with –insect--.
Claim 3, line 3, replaced “animal” with –insect--.

Cancelled claim 4.

Claim 6, line 1, replaced “4” with –1--.
Claim 6, line 2, replaced “animal” with –insect--.

Claim 7, line 2, replaced “animal” with –insect--.

Claim 8, line 2, replaced “animal” with –insect--.
Claim 8, line 3, replaced “animal” with –insect--.
Claim 8, line 5, replaced “animal” with –insect--.
Claim 8, line 7, replaced “animal” with –insect--.
Claim 8, line 8, replaced “animal” with –insect--.
Claim 8, line 10, replaced “animal” with –insect--.
Claim 8, line 11, replaced “animal” with –insect--.

Claim 9, line 2, replaced “animal” with –insect--.
Claim 9, line 3, replaced “animal” with –insect--.

Claim 10, line 2, replaced both occurrences of “animal” with –insect--.
Claim 10, line 3, replaced “animal” with –insect--.
Claim 10, line 4, replaced both occurrences of “animal” with –insect--.

Cancelled claim 11.

Claim 13, line 1, replaced “11” with –8--.
Claim 13, line 2, replaced “animal” with –insect--.

Claim 14, line 2, replaced “animal” with –insect--.

Claim 15, line 5, replaced “animal” with –insect--.
Claim 15, line 6, replaced “animal” with –insect--.
Claim 15, line 7, replaced “animal” with –insect--.
Claim 15, line 8, replaced “animal” with –insect--.
Claim 15, line 10, replaced “animal” with –insect--.
Claim 15, line 11, replaced “animal” with –insect--.

Claim 16, line 2, replaced “animal” with –insect--.
Claim 16, line 3, replaced “animal” with –insect--.

Claim 17, line 2, replaced “animal” with –insect--.
Claim 17, line 3, replaced “animal” with –insect--.

Cancelled claim 18.

Claim 20, line 2, replaced “animal” with –insect--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, and 15 are allowed because the prior art of record fails to teach or suggest performing an action at the mobile device based on the type of insect in order to manipulate a behavior of the insect wherein the action comprises displaying light of a selected color on the touch screen to attract the insect and moving a region at which the selected color is displayed to a different location of the touch screen to encourage the insect to move to the different location of the touch screen.
The best prior art of record is “Brain training for old dogs” from the University of Veterinary medicine, as can be seen in the video embedded in the article there is a device that performs an action to manipulate the behavior of the animal that is accomplished by lighting up a portion of a touch screen then moving the light portion of the touch screen to a different portion of the screen to encourage the animal to move to a different region of the screen.  However this system would not work with insects because the system works by modifying the animals behavior through the enticement of treats and by teaching them that pressing the lit portion will reward them with a treat, however insects do not posse the intellectual capacity to be treat trainable, and the article makes no mention of the system being used on animals other than dogs, and it would not be obvious to use a device meant for dogs on insects.
Another prior art of record is Liu which does teach changing the intensity of a light to manipulate the behavior of animals, but Liu makes no mention of performing an action at the mobile device based on the type of insect in order to manipulate a behavior of the insect wherein the action comprises displaying light of a selected color on the touch screen to attract the insect and moving a region at which the selected color is displayed to a different location of the touch screen to encourage the insect to move to the different location of the touch screen.
Another prior art of record is the “Use Face ID on your iPhone or iPad Pro” article from Apple, this article details how Face ID functions on an iPhone, in this system the sensors in the phone are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647